 

FIRST AMENDMENT TO

DISTRIBUTION REINVESTMENT PLAN OF

AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC.

 

WHEREAS, American Realty Capital New York Recovery REIT, Inc. (the “Company”)
maintains the Distribution Reinvestment Plan of American Realty Capital New York
Recovery REIT, Inc. (the “Plan”);

 

WHEREAS, pursuant to Section 11 of the Plan, the Board of Directors of the
Company (the “Board”) may at any time amend the Plan; and

 

WHEREAS, the Company desires to amend the Plan as set forth herein;

 

NOW, THEREFORE, pursuant to Section 11 of the Plan, effective as of March 31,
2014, Sections 11(b) and 11(c) of the Plan are hereby amended in their entirety
to read as follows:

 

“(b) The Administrator may terminate a Participant’s individual participation in
the Plan and the Company may terminate the Plan itself, at any time by providing
ten (10) days’ prior written notice to a Participant, or to all Participants, as
the case may be. The Administrator may suspend a Participant’s individual
participation in the Plan and the Company may suspend the Plan itself, at any
time.

 

(c) After termination or suspension of the Plan or termination or suspension of
a Participant’s participation in the Plan, the Administrator will send to each
Participant a check for the amount of any Distributions in the Participant’s
account that have not been invested in Shares. Any future Distributions with
respect to such former Participant’s Shares made after the effective date of the
termination or suspension of the Participant’s participation will be sent
directly to the former Participant.”

 

IN WITNESS WHEREOF, the Board has approved the amendment to the Plan as set
forth herein and authorized the undersigned officer of the Company to execute
this amendment and the undersigned has caused this amendment to be executed this
31st day of March, 2014.

 

  AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC.         By: /s/ Nicholas
S. Schorsch     Name: Nicholas S. Schorsch     Title: Chief Executive Officer
and     Chairman of the Board of Directors

 

 

